Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art teach or make obvious, neither singularly nor in combination, a work machine that includes a plurality of work devices, wherein the work machine comprises: a display device on which a position of at least one work device among the plurality of work devices and a position of a target work object of the at least one work device are displayed; and a display selection device that is used for an operator to select a work device to be displayed on the display device from among the plurality of work devices, the display selection device outputting a first input signal for causing the work device selected by the operator to be displayed on the display device, and the controller further includes a display changeover section that selectively causes the work device 83corresponding to the first input signal input from the display selection device among the plurality of work devices to be displayed and causes the position of the target work object of the work device corresponding to the first input signal input from the display selection device to be displayed on the display device, as shown in independent claim 1. 
The closest prior art of record Staab (US 8,272,467) teach a remote control unit that allows for the control of multiple work devices on a work vehicle and includes a display and various inputs however, Staab fails to teach or make obvious that the work vehicle comprises the remote control unit or a display device on which a position of at least one work device among the plurality of work devices and a position of a target work object of the at least one work device are displayed; and a display selection device that is used for an operator to select a work device to be displayed on the display device from among the plurality of work devices, the display selection device outputting a first input signal for causing the work device selected by the operator to be displayed on the display device, and the controller further includes a display changeover section that selectively causes the work device 83corresponding to the first input signal input from the display selection device among the plurality of 
Additionally, Shimizu (US 2016/0265196) teach a display device on a working vehicle that displays an operation state of the working vehicle, however, Shimizu fails to teach that the display comprises a display selection device that is used for an operator to select a work device to be displayed on the display device from among the plurality of work devices, the display selection device outputting a first input signal for causing the work device selected by the operator to be displayed on the display device, and the controller further includes a display changeover section that selectively causes the work device 83corresponding to the first input signal input from the display selection device among the plurality of work devices to be displayed and causes the position of the target work object of the work device corresponding to the first input signal input from the display selection device to be displayed on the display device as shown in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661